Citation Nr: 0722647	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-44 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The matter of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
has been raised.  The Board refers this matter to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity, but 
does not result in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in February 2003.  In April 
2003, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the April 2003 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a June 2003 rating 
decision, the RO granted service connection for PTSD, and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
June 2003 rating decision and later assigned an initial 
50 percent disability rating effective February 21, 2003 
(date of claim).  Therefore, the VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's August 2003 notice of disagreement (NOD), 
the claimant took issue with the initial disability rating, 
and he is presumed to be seeking the maximum benefits 
available under the law.  Dingess/Hartman v. Nicholson.; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued an October 2004 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

In February 2003, the veteran reported to the VA Medical 
Center (VAMC) in Kansas City for a social phobia/anxiety 
disorder.  The veteran complained of lack of sleep, increased 
anxiety (especially in social situations), and a desire to be 
alone.  He stated that he often had nightmares about Vietnam, 
where he was an infantryman, and that he slept only 3-4 hours 
per night.  At the time of the interview, he was oriented to 
person, place, time, and situation.  He appeared his stated 
age, and his personal appearance and hygiene were "good."  
The veteran's facial expressions were "appropriate," as was 
his eye contact.  The examiner noted that, "His tone of 
voice and rate of speech were normal."  No "apparent 
deficits" in attention or concentration were noted, and the 
veteran was cooperative during the interview.  His thought 
process was "logical and goal-directed," and his recent and 
remote memory was "grossly intact."

According to the examiner, the veteran's affect was 
"neutral."  The veteran described his mood as "scared" and 
"very tense."  Auditory hallucinations were denied, but the 
veteran attested to "seeing things out of the corners of my 
eyes" beginning in 2002.  Though the veteran sometimes felt 
as though others were watching him, "He denied every 
modifying his behavior as a result of these suspicious 
thoughts."  He denied past or present suicidal or homicidal 
ideation.

The veteran was employed as a roofer, and he had been 
employed in that profession for 30 years.   He "enjoyed that 
line of work," though he reported that it was becoming more 
difficult due to his increasing age.

The veteran reported that he had been divorced twice, but 
that he had been living with a "significant other" for 10 
years.  He described that relationship as "good."  
According to the veteran, he had limited contact with his 4 
children.

Ultimately, the examiner diagnosed the veteran with PTSD and 
depression.  He stated, "The patient's affective disturbance 
appears to be interfering with his ability to function both 
professionally and interpersonally."  The examiner assigned 
a global assessment of functioning (GAF) score of 52, 
reflecting "moderate" PTSD symptoms.  See 38 C.F.R. § 
4.130.

Later that month, the veteran was seen again by another VA 
examiner.  He complained of "bad dreams about the war" and 
reported that they occurred almost every day.  The veteran 
related that he was afraid of the outside, and of public or 
crowded places.  Though he was working full-time, he did not 
like to deal with other people in the course of his 
profession.  He continued to feel as though someone was 
watching him, and he would occasionally check the perimeter 
of the house to find the person.  He reported that his 
girlfriend had been supportive.  The examiner agreed with the 
previous diagnosis, and assigned a GAF score of 55. 

The veteran was afforded a VA examination in May 2003.  The 
examiner noted a worsening of the veteran's PTSD symptoms, 
including nightmares and intrusive thoughts.  The veteran 
reported almost driving off the road upon hearing the sound 
of a helicopter.  According to the report, "The patient is 
emotionally walled off, numbed, and detached from everyone."  
The veteran reiterated his social phobia, and stated that he 
rarely left the house.  He described a level of anxiety 
"that appears at times to reach the level of panic."  
Hypervigilance was reported, as well as anger and 
irritability.  The veteran stated that his short temper was 
harming his work and personal relationships.  Increased 
problems with memory and concentration were also reported.  

As before, no suicidal or homicidal ideation was reported.  
His cognitive abilities were grossly intact, and his thoughts 
were "clear and goal oriented."  No hallucinations or 
delusions were reported.  The veteran was "alert, oriented, 
and cooperative."  He was described as a self-employed 
roofer.  The examiner assigned a GAF of 47, noting, "serious 
symptoms of PTSD, very impacting on social, occupational, and 
interpersonal relationships."

In June 2003, the RO granted the veteran's claim for service 
connection at 30 percent disabling.  According to the RO, the 
veteran's PTSD was indicative of "occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks."  In response, the veteran submitted a statement in 
August 2003.  He noted a decrease in work productivity, panic 
attacks 5-6 times per week, trouble understanding complex 
commands, lack of motivation, and social difficulty.

An outpatient report from later that month provided a GAF of 
55, an "anxious" affect, and self-described episodes of 
"self talking and paranoid ideation."

A July 2003 report noted increased aggression toward "those 
things which he can't figure out," and that "he cannot get 
his thought processes together."  The veteran related 
details of stopping on the side of the road to figure out 
where he was going, and what to do next.  He mentioned his 
sleep disorder and his hypervigilance.  According to the 
veteran, he kept "2 shotguns and a rifle" by the door at 
night.  He said that he felt scared all the time.  The 
veteran reported seeing shadows at night and "thinking they 
were Vietnamese," but he did not report any delusions or 
hallucinations.

The examiner noted that the veteran made good eye contact 
during the interview, that his thought processes were logical 
and his "insight and judgment were fair," that "his 
concentration was adequate," and that his "memory appeared 
intact."

In a note from August 2003, the veteran reported "nightmares 
every night and flashbacks all the time."  He denied 
suicidal or homicidal thoughts, but stated that he "feels 
worthless."  He denied seeing or hearing things.  

A September 2003 rating decision increased his PTSD 
disability rating from 30 percent to 50 percent.  Once again, 
the veteran disagreed with that assessment.  He filed a 
notice of disagreement in January 2004.  He stated, "I am 
not working and have not worked since April 2002.  I do note 
associate well with others.  I have panic attacks, shortness 
of breath, and chest pains with the thought of associating 
with people."

An October 2003 outpatient report noted a "feeling of 
worthlessness," but the veteran denied plans to hurt himself 
or others.  He stated that he was not seeing or hearing 
things.  He was cooperative, with good eye contact, and he 
was casually dressed.  The examiner noted that the veteran 
"is showing improvement in his symptoms, will continue on 
the same does of paxil and will increase the doses of remeron 
from 15 mg to 30 mg as patient is still having nightmares and 
flashbacks."  The examiner assigned a GAF of 55.

A note from July 2004 stated that the veteran "is selling 
and installing shingles at this time."  The veteran stated 
that "his mood has been getting worse," and that "he has 
been getting rough with his staff."  He complained of 
nightmares 2-3 times per week.  He once again noted seeing 
things "out of the corner of his eye."  He reported poor 
concentration and crying spells, but denied suicidal plans.  

According to the examiner, the veteran was oriented to 
person, place, time, and situation.  His "flow of thought 
was logical and goal directed."  A GAF of 55 was assigned.  

In August 2004, the veteran reported that he was "sleeping 
better."  According to the veteran, he witnessed a friend 
shoot himself in the chest a week prior to the interview.  He 
noted a "bad" panic attack while driving.  A GAF of 55 was 
assigned, and the examiner noted that the veteran appeared 
"brighter" than he did in the last interview.

In October 2004, the veteran stated that he "has been doing 
okay with the exception that he is waking up in the night 
some."  He also reported that he was still working.

An October 2004 statement of the case upheld the veteran's 50 
percent disability rating.  According to the statement, 
"Overall, the medical evidence continues to show moderate 
symptomatology."

The veteran's December 2004 formal appeal noted panic 
attacks, "seeing things out of the corner of my eye," 
concentration problems, and social isolation.  The veteran, a 
roofer, stated that he is not afraid to climb the ladder, and 
that "there's no way I can make any money."

Law and Analysis

When analyzing claims for PTSD, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

In this case, the veteran's medical records and assessments 
more closely approximate a 50 percent disability rating.  For 
example, he does not report any current homicidal or suicidal 
ideation.  Although he does report obsessional rituals, such 
as checking the perimeter of his home prior to sleeping, the 
record does not demonstrate a resulting interference with 
routine activity.  In every examination and outpatient record 
on file, the veteran's speech patterns were clear and 
logical, with a normal rate and flow.  His cognition was 
always grossly intact.  The veteran's speech was never 
reported as intermittently illogical, obscure, or irrelevant, 
and deficiencies in judgment or memory were not reported.  
Some impulse control was reported, such as yelling at his 
employees, but no periods of violence were noted.

Further, every examiner noted that the veteran was oriented 
to person, place, time, and situation.  No spatial 
disorientation was reported.  The veteran's appearance at 
each interview was adequate, and no neglect of personal 
hygiene was reported.  Though the veteran's affect and mood 
were often characterized as "depressed" or "sad," the 
record does not demonstrate an inability to function 
independently due to depression.  According to the veteran's 
December 2004 formal appeal, he still has panic attacks.  
However, the 50 percent disability rating is appropriate for 
panic attacks more than once a week.  The veteran's current 
rating is also appropriate for his symptoms of apathy, 
concentration difficulties, flattened affect, and the 
impairment of his work and social relationships.  The veteran 
repeatedly reported "seeing things out of the corner of my 
eye," but he denied auditory and visual hallucinations in 
every instance.

Furthermore, the record does not support a finding of 
significant occupational impairment.  Although the veteran's 
January 2004 notice of disagreement stated, "I am not 
working and have not worked since April 2002," the Board 
notes that nearly every treatment report and examination, 
from February 2003 through October 2004, indicates current 
and ongoing employment.  A report from July 2004 notes that 
the veteran was "selling and installing shingles," and a 
report from October 2004 noted that "he was still working."  
The veteran had been employed for more than 30 years in the 
same profession, as of the last examination in the record, 
and there is no persuasive objective evidence to the contrary 
in his claims file.  Therefore, signs of occupational 
impairment, to the degree reflected in a 70 percent 
disability rating, are not present within the record at this 
time.

Although the veteran reported two failed marriages, treatment 
reports noted that the veteran was living with his 
girlfriend.  During a February 2003 interview, the veteran 
described their relationship as "good."  Later that month, 
the veteran noted that his girlfriend was "supportive."  
The Board does note that the first report of February 2003 
noted limited contact with his children.  Further, social 
isolation was a recurring theme throughout the veteran's 
medical records.  However, some degree of social impairment 
is contemplated by a 50 percent rating, and the Board does 
not see evidence in the record to warrant a higher rating 
based on the veteran's social difficulties at this time.

With regard to GAF scores, scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

Throughout the veteran's psychological treatment, from 
February 2003 through October 2004, the veteran's GAF scores 
have ranged from 47 (indicating serious PTSD symptoms) to 55 
(indicative of moderate symptoms), with five of seven ratings 
scoring a 55.  It is noted that the last four GAF scores in 
the veteran's record are 55, and that his symptoms appeared 
to improve with the passage of time.  In August 2004, he was 
"sleeping better," and in October 2004 he was "doing okay 
with the exception that he is waking up in the night some."

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  

The Board recognizes the veteran's sincere belief that his 
disorder is more severe than a 50 percent disability rating 
represents.  To that end, it is noted that the veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report symptoms, he does 
not have medical expertise and cannot provide competent 
medical opinion regarding the matter under consideration.  On 
the other hand, competent opinions have been provided by VA 
medical professionals.  Concluding his October 2004 VA 
medical report, the examiner opined, "Overall, the evidence 
continues to show moderate symptomatology."

Although the Board recognizes that social isolation and work 
performance are  predominant concerns for the veteran, the 
veteran does not exhibit nearly all of the criteria 
indicative of a 70 percent rating.  In considering the 
veteran's symptoms and manifestations of his PTSD as 
documented in the record, the Board finds that the criteria 
for a higher rating are not met.  Further, his GAF scores are 
also consistent with the current rating when considered with 
the demonstrated clinical findings.  

The currently assigned 50 percent rating, but no more, is 
appropriate as the evidence more nearly approximates the 
criteria for a 50 percent rating.  A 70 percent rating is not 
warranted because the veteran's PTSD was not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


